DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (03/24/2021) in which a (3) month Shortened Statutory Period for Response has been set.

        Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA . 

               Information Disclosure Statement

3.	The Information Disclosure Statement (IDS) that was received on (03/24/2021) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

          Specification

4.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                   Drawings

5.	The submitted Drawings on date (03/24/2021) has been accepted and considered under the 37 CFR 1.121 (d).

           35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the
same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis
for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1 -15) is/are rejected under 35 U.S.C. 103 as being unpatentable over
Wang; et al (Optimized Scale-and-Stretch for Image Resizing; hereafter “Wang”) in view of Kast; et al. (US 10,885,879; hereafter “Kast”).

Claim 1. Wang discloses the invention substantially as claimed - An image processing apparatus comprising: (e.g. plurality of legacy (sections 1 -3) and developed techniques (section 4) for optimizing image scaling, stretching and padding, for TV(s), PDA(s), notebook(s), cellphone(s), during display optimization and control, when different aspect ratio presented; [page 1])
an input unit; and a processor configured to retarget an image frame input through the input unit and acquire an output image frame, (e.g. see Figs. 1-2; [page 1-2]);
wherein the processor is configured to identify an area, (e.g. see Figs. 1-2; [page 1-2]) in which pixel values are to be padded, based on the input image frame and information on the output image frame, (e.g. see analogous padding (i.e. filling) technique; [page 6]);
identify a first pixel block based on a target pixel area included in the identified area, (e.g. see at least Fig. 8; section 4)
identify a second pixel block based on pixel values included in the first pixel block and acquire the output image frame (e.g. see at least Fig. 8; section 4) by padding the target pixel area based on pixel values included in the second pixel block; (e.g. see padding technique in at least ; section 4; [page 6]). 
Given the teachings of Wang as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional steps/components as listed are missed or not fully described in the papers (i.e. no processor, no identifier modules disclosed, etc).
For the purpose of additional clarification and in the same field of endeavor, Kast; et al. teaches a similar device/methodology for matching and optimizing target aspect ratio and resolution for different display configurations, also using padding techniques for distortion compensation, comprising - processing unit (122), identifier module (130), padding module (150) and display (128), etc, as illustrated in at least Figs. (1 -2); [Kast; Cols. 3, 6].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of the Wang’s papers with the mobile device implementation of Kast, to provide (e.g. a display image resizing optimization of the incoming video frame, based on orientation, aspect ratio and/or resolution of the received video segment; [Kast; Summary].

Claim 2. Wang/Kast discloses - The apparatus of claim 1, wherein the processor is configured to scale the input image frame based on an aspect ratio of the input image frame, identify the area to be padded based on the scaled image frame and information about the output image frame, and identify the second pixel block in the scaled image frame. (The same rationale and motivation apply as given to Claim 1 above.)

Claim 3. Wang/Kast discloses - The apparatus of claim 1, wherein the processor is configured to identify the second pixel block by searching pixel values included in the first pixel block and a pixel block having similarity greater than or equal to the threshold value; (e.g. see search for the selected region characteristics at cropping module (150), in accordance with a threshold; [Kast; 6: 10]; the same motivation applies herein.)

Claim 4. Wang/Kast discloses - The apparats of claim 3, wherein the processor is configured to identify a foreground area in the input image frame, and perform re-research based on the second pixel block being searched in at least one of the foreground area or an adjacent area; (e.g. see similar background and foreground match search and padding, in at least [Kast; 3: 56]; the same motivation applies herein.)

Claim 5. Wang/Kast discloses - The apparatus of claim 1, wherein the processor is configured to pad pixels included in the first pixel block with pixel values of corresponding pixels among the pixels included in the second pixel block; (e.g. see similar first/second block analysis, in at least Fig. 2; [Kast]; the same motivation applies herein.)

Claim 6. Wang/Kast discloses - The apparatus of claim 5, wherein the processor is configured to replace some pixels having pixel values among pixels included in the first pixel block with pixel values calculated based on pixel values of corresponding pixel and pixel values of corresponding pixel among the second pixel block; (e.g. see pixel filling/padding (i.e. replacing) in both Wang/Kast disclosed.)

Claim 7. Wang/Kast discloses - The apparatus of claim 1, wherein the processor is configured to pad pixels included in the target pixel area with pixel values of corresponding pixel among the pixels included in the second pixel block; (e.g. see pixel filling/padding (i.e. replacing) in both Wang/Kast disclosed.)

Claim 8. Wang/Kast discloses - The apparatus of claim 1, wherein the processor is configured to acquire motion information of the input image frame, and blur the area in which the pixel values are padded based on the motion information; (e.g. see motion analysis module (238), able to calculate and use motion differences bw. frames, in at least [Kast; 8: 55]; the same motivation applies herein.) 

Claim 9. Wang/Kast discloses - The apparatus of claim 8, wherein the processor is configured to, based on the foreground area of the input image frame being included in the area in which the pixel values are padded, blur the area in which the pixel values are padded based on the motion information being equal to or greater than a threshold value, and maintain the area in which the pixel values are padded based on the motion information being less than the threshold value; (e.g. see motion analysis module (238), able to calculate and use motion differences bw. frames, in at least [Kast; 8: 55]; the same motivation applies herein.)

Claim 10. Wang/Kast discloses The apparatus of claim 1, wherein the processor is configured to pad the target pixel area of each of a plurality of fames included in a predetermined frame section with pixel values included in the second pixel block. (The same rationale and motivation apply as given to Claim 1 above.)  

Claim 11. Wang/Kast discloses - The apparatus of claim 1, further comprising: a display, wherein the processor is configured to control the display to display the acquired output image frame. (The same rationale and motivation apply as given to Claim 1 above.)

Claim 12. Wang/Kast discloses - An image processing method of retargeting an input image frame to acquire an output image frame, the method comprising: identifying an area, in which pixel values are to be padded, based on the input image frame and information on the output image frame, identify a first pixel block based on a target pixel area included in the identified area; identifying a second pixel block based on pixel values included in the first pixel block; and acquiring the output image frame by padding the target pixel area based on pixel values included in the second pixel block. (Current lists all the same elements as recite in Claim 1 above, but in “Method form” instead, and is/are therefore on the same premise.)

Claim 13. Wang/Kast discloses - The method of claim 12. wherein the identifying the second pixel block is configured to scale the input image frame based on an aspect ratio of the input image frame, identify the area to be padded based on the scaled image frame and information about the output image frame, and identify the second pixel block in the scaled image frame. (The same rationale and motivation apply as given to Claim 1 above.)

Claim 14. Wang/Kast discloses - The method of claim 12, wherein the identifying the second pixel block is configured to identify the second pixel block by searching pixel values included in the first pixel block and a pixel block having similarity greater than or equal to the threshold value. (The same rationale and motivation apply as given to Claim 2 above.)  

Claim 15. Wang/Kast discloses - A non-transitory computer-readable medium, when executed by a processor of an image processing apparatus that retargets an image frame to acquire an output image frame. storing computer instructions such that the image processing apparatus performs an operation. the operation comprising: identifying an area. in which pixel values are to be padded. based on the input image frame and information about the output image frame. identify a first pixel block based on a target pixel area included in the identified area: identifying a second pixel block based on pixel values included in the first pixel block: and padding the target pixel area based on pixel values included in the second pixel block to acquire the output image frame. (Current lists all the same elements as recite in Claim 1 above, but in “CRM form” instead, and is/are therefore on the same premise.)

Prior Art Citations

10.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

10.1. Patent documentation:

US 10,885,879 B2		Kast; et al. 		G09G5/363; G06T11/00; G06F3/14; 
US 10,205,978 B2		Shaw; et al.		H04N21/44029; H04N21/440272;
US 10,015,413 B1		Woodman; et al.	H04N7/0122; H04N5/2628; G06T3/0093; 
US 10,368,013 B2		Woodman; et al.	H04N5/2628; G06T3/0093; H04N7/0122; 

10.2. Non-Patent Literature:

_ Seam Carving for content aware image resizing; Avidan - 2007
_ Optimized scale and stretch for image resizing; Wang – 2008
_ Content aware image resizing – 2008.

        CONCLUSIONS

11.	Any inquiry concerning this communication or earlier communications from Examiner
should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone
number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for
the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.